Allen, J.
According to the terms of the report, Thomas King, the husband, never had a settlement in this Commonwealth, and his wife had none at the time of her marriage to him, and has gained none since in Cambridge, unless she “ resided ” there for five years together, within the meaning of Pub. Sts. c. 83, § 1, els. 6, 7.
The word “ residence ” is used in different senses. Generally, *253in the laws relating to taxation, voting, and settlement, it means the same as domicil. Usually it means the same in the law of divorce; Shaw v. Shaw, 98 Mass. 158, 159; though with a well recognized exception. Burlen v. Shannon, 115 Mass. 438, 447. Burtis v. Burtis, 161 Mass. 508. For the purpose of giving notice to an indorser, his place of residence implies less' permanency of abode. Wachusett National Bank v. Fairbrother, 148 Mass. 181. We have now to do only with the meaning of the word “ reside ” under the pauper laws. It was .assumed to mean the same as domicil in Worcester v. Wilbraham, 13 Gray, 586, 589, and Wilbraham v. Ludlow, 99 Mass. 587, 591. Temporary absences do not effect a change of residence under the pauper laws any more than under laws relating to taxation. Lee v. Lenox, 15 Gray, 496. Chicopee v. Whately, 6 Allen, 508. Borland v. Boston, 132 Mass. 89. Greenfield v. Buckland, 159 Mass. 491. Imprisonment does not change one’s residence for taxation, settlement, or divorce. Hanson v. Hanson, 111 Mass. 158, 160. It was said in Marden v. Boston, 155 Mass. 359, 361, that the purpose of St. 1874, c. 274, § 2, (now Pub. Sts. c. 83, § 1, cl. 6,) was to place married women on the same footing in respect to the acquisition of a settlement as widows and unmarried women. Nevertheless,' it still remains the law of Massachusetts that ordinarily a married woman’s domicil is that of her husband. Burtis v. Burtis, 161 Mass. 508. Watkins v. Watkins, 135 Mass. 83, 85. There is nothing in the facts of the present case to show that the domicil or residence of Mrs. King was different from that of her husband. His residence was in Cambridge from 1872 till 1885, though he gained no settlement thereby, for want of being taxed often enough. Her residence followed his, and by virtue of Pub. Sts. c. 83, § 1, els. 6, 7, she gained a settlement by reason of her residence, though he did not; and by clause 2 of the same section the children followed her settlement. The ruling and finding of the court were therefore right.

Judgment for the plaintiff.